Gray, C. J.
We can have no doubt that the contract between the parties, which required the corporation to furnish f ie plaiutiff with a seat, did not, as matter of law, oblige him to keep, it from the time he first took it until the train had come to a final stop at the place of his destination; and that the question, whether he was wanting in reasonable care in leaving his seat and standing in the passageway inside the closed door, after the approach of the train to the station at which he was to alight had been announced and the car had actually entered the station, and for the purpose of hastening his departure from the car, was a question of fact for the jury.
In the cases on which the defendant mainly relies, the plaintiff was not, as in this case, wholly within the car. Hickey v. Boston & Lowell Railroad, 14 Allen, 429. Todd v. Old Colony Railroad, 3 Allen, 18, and 7 Allen, 207. Pittsburg & Connellsville Railroad v. McClurg, 56 Penn. St. 294.

Judgment for the plaintiff.